Stephens, J.
1. Where a bank check containing an indorsement that it is acknowledged by the payee as payment in full of all claims which the payee may have against the maker is mailed by the maker to the payee, accompanied by a letter from the maker to the payee containing a statement that the payment evidenced by the cheek is tendered in full settlement of all claims of the payee against the maker, and where the cheek is cashed and the proceeds thereof are collected by the payee and applied to the payee’s own use and not tendered back to the maker, the inference is authorized that the payee accepted payment for the amount evidenced by the check, in full satisfaction of all claims against the maker of the check. This is true although the agents of the payee who actually received the check and deposited it to the credit of the payee in a bank in which the payee did business may not have had authority to bind the payee to an agreement in satisfaction of the claim.
2. In a suit by the person who was the payee of the check, against the person who was the maker, to recover for an alleged balance due the plaintiff by the defendant above the amount represented by the check, the jury were authorized to find in favor of the defendant’s plea of accord and satisfaction, where the evidence authorized the inference that the defendant had bona fide disputed the justice of the plaintiff’s claim, whether the defendant’s contention was meritorious or not, and that the plaintiff had in full settlement received and retained the proceeds of the check mailed and tendered under the circumstances above narrated.
*580Decided August 13, 1924.
Westmoreland & Smith, for plaintiff.
Underwood, Pomeroy & Haas, for defendant.
3. Applying the above rulings, and also as the law of this case the rulings of this court upon a former hearing of the case (27 Ga. App. 686), the trial judge did not err in overruling the plaintiff’s motion for a new trial based only upon the general grounds.

Judgment affinned.'


Jenkins, P. J., and Bell, J., conenr.